SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2010 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On June 10, 2010, GeoResources, Inc. (the “Registrant”) held its 2010 Annual Meeting of Shareholders (the “Annual Meeting”) to elect the nominees to the Registrant’s Board of Directors to serve until the Registrant’s 2011 Annual Meeting of Shareholders or until their successors are duly elected and shall qualify.The matters acted upon at the Annual Meeting are described in more detail in the Registrant’s proxy statement on Schedule 14A, filed with the Securities and Exchange Commission on April28, 2010. The following are the final voting tallies for the Annual Meeting: For Withheld BrokerNon-Votes Election of Directors Frank A. Lodzinski Collis P. Chandler, III Jay F. Joliat Bryant W. Seaman, III Michael A. Vlasic Nick L. Voller Donald J. Whelley SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC. By: /s/ Frank A. Lodzinski Frank A. Lodzinski, Chief Executive Officer and President Date: June 15, 2010
